DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 4/07/21.  Claims 1-12 are pending, wherein claims 1-6 remain withdrawn.  Claims 10-12 were newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrig (US 2006/0237161, cited in IDS filed 9/09/19) in view of Imasaki et al (US 2003/0094209, previously cited), De Luca (WO 2014/118744, cited in IDS filed 9/09/19), and Tsnii Tchornoy Metallourgiy (GB 1128144A, previously cited, hereinafter Tsnii).
Regarding claim 7, Roehrig teaches a method for manufacturing a crystallizer for continuous casting comprising a tubular body (fig 1, continuous casting mould 2 is tubular) having a first open end (fig 1, top end) and a second open end (fig 1, bottom end), the tubular body defining within it between the first and second ends, a casting cavity (mould cavity 4) having the shape of a longitudinal conduit (fig 1), the casting cavity being delimited by an inner surface of an annular lateral wall of the tubular body (figs 1-2, cavity delimited by inner surface of wall of tube 3) in a radial thickness of which one or more conduits are formed (fig 1-2, cooling ducts 6), comprising the following steps:
making, with a first metal material constituted of copper or a copper alloy with a prevalence of copper, a first rectilinear tubular element (fig 1, copper tube 3 is straight), which is monolithic in one piece (figs 1-2, copper tube 3 appears monolithic), having a first pre-set length (fig 1, mould length), and is delimited by a first lateral wall having a first pre-set radial thickness (fig 1, thickness of wall of copper tube 3, paragraph [0007], lower thickness compared with the prior art);
making, with a second metal material identical to or different from the first metal material, a second rectilinear tubular element (figs 1-2, supporting shell 12, preferably stainless austenitic steel, paragraph [0029]), which is monolithic in one piece (figs 1-2, shell 12 appears monolithic), having a second pre-set length (fig 1, mould length) and is delimited by a second lateral wall having a second pre-set radial thickness (fig 1-2 show a thickness of wall of shell 12); the second tubular element being wider than the first tubular element (figs 1-2 show the supporting shell 12 wider than the copper tube 3);

and attaching the second tubular element on the first tubular element (paragraph [0030], soldering or adhesively bonded joints).
Roehrig is quiet to fitting the second tubular element on the first tubular element, coaxially to the first tubular element, in such a manner to maintain between the first and second tubular elements a pre-set radial play; drawing the first and second tubular elements together by passing them through an annular die by inserting into the first tubular element a mandrel that reproduces in negative the shape that is to be imparted to the casting cavity and then making the mandrel with the first and second tubular elements pass through the die, which is configured for shaping the lateral wall of the second tubular element with the shape that is to be imparted to the tubular body, so that the first and second tubular elements are co-extruded through the die, and being pressed between the die and the mandrel, so undergoing a plastic deformation that eliminates the radial play, so forming between the first and second tubular elements a continuous mechanical coupling that renders them monolithic, so as to create said tubular body.
Imasaki et al teaches a method of forming two layer clad pipes in which the inner surface and the outer surface are formed from metals suited for their required functions (paragraph [0010]).  The metals used can be selected from steel, stainless steel, copper and alloys, and the like (paragraph [0015]).  The method includes first producing an outer pipe by drawing and producing an inner pipe by drawing (paragraph [0017]).  The inner pipe is inserted into the outer pipe, and a metal core is inserted into the inner pipe (paragraph [0017]).  An example shows the outer pipe having a diameter of about 5.0 mm, whereas the inner pipe has a diameter of 4.0 mm (paragraph [0050]-[0051], thus having a radial play).  The outer pipe, with the inner pipe and metal core, are drawn so that the inner pipe is pressed 
It would have been obvious to one of ordinary skill in the art, to substitute the cladding method of Imasaki et al, for the attachment method of Roehrig, as Roehrig is not particular to the type of attachment between the copper tube and the steel shell (paragraph [0030], could be mechanically fastened by screws, dovetail or sliding block guides, clamping screws, threaded bolts, soldered, adhesively bonded joints, etc) and that the substitution of one known element for another would yield predictable results to one of ordinary skill in the art.  MPEP 2143(I)(B).   Imasaki et al recognizes the advantages that since the inner and outer pipes are made by drawing, both pipes have no seams, and that the two-layer clad pipe would also have no seams (paragraph [0081]), that production of the two-layer clad pipes of different metals is easy (paragraph [0082]), and that since the inner pipe is pressed tightly against the outer pipe, the quality is high (paragraph [0083]).
The combination of Roehrig as modified by Imasaki et al is quiet as to the first and second pre-set radial thicknesses and the geometry of the grooves being chosen so that the ratio between the size of the second radial thickness and that of the first radial thickness ranges between 0.75 and 1.2.

In view of the teachings of De Luca, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the ratio of the thicknesses of the second tubular element to the first tubular element to be within 0.75 and 1.2, as De Luca teaches that the base body can have any desired thickness and can be chosen to be most suitable for safety and heat transmission requirements, and that the external layer thickness is chosen depending on the working pressure of the cooling fluid.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 (I).
The combination of Roehrig as modified by Imasaki et al and De Luca discussed above is quiet as to whether at least some of the one or more radially opened grooves are either left empty or have been received without play reinforcing bars, the one or more radially opened grooves left empty are not filled by the metal material but are instead closed radially so as to form one or more conduits in the lateral wall of the tubular body and the one or more radially opened grooves provided with the reinforcing bars 
Tsnii teaches a method for producing an ingot mould for continuous casting of metals (p.1 lines 10-15), with the object of the invention to greatly decrease the amount of copper employed and to avoid using a large number of studs and bolts for fixing the plates of copper to the steel framework (p.1 lines 20-30).  Tsnii teaches of grooves (2) in a plate (1) which are filled with a body having a low melting point, such as lead (p.1 lines 42-60, lead bodies that fill the grooves are construed as the reinforcing bars), prior to fixing the copper plate to the steel plate (p.2 lines 20-25).  The plates are fixed thereto by a molecular phenomenon (p.2 lines 25-40, thus forming a monolithic structure with the lead bodies within the grooves and blocked within the plates).  The lead can then be discharged by melting after the plates are secured (p.2 lines 37-45), so that the grooves can be used as conduits in which cooling liquid for cooling the wall of the ingot mould can circulate (p.2 lines 1-10).
It would have been obvious to one of ordinary skill in the art to ensure that after the drawing step of the combination of Roehrig and Imasaki, the grooves remain unfilled so as to be used as the cooling ducts of Roehrig during a continuous casting process.  It would have been obvious to include the teachings of Tsnii, such as using lead bodies to be placed within the grooves prior to fixing the copper and steel together, thus maintaining the shape of the grooves during the joining process, so as to ultimately form the assembly with the cooling ducts.

Regarding claim 8, the combination teaches the first and second tubular elements, after being obtained, are milled on the respective lateral walls (Roehrig, paragraph [0008-0009], cooling ducts can be milled into the supporting plates and into the outer lateral surface of the copper tube).



	Regarding claim 12, the combination teaches one or more of said conduits are configured to receive in use a flow of cooling liquid (Roehrig, cooling ducts 6, note that in the combination, the lead bodies of Tsnii would be heated and melted out of the grooves so as to be ready for use as the cooling ducts).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrig as modified by Imasaki et al, De Luca, and Tsnii as applied to claim 7 above, and further in view of Yano et al (US 2017/0292181).
Regarding claim 10, Roehrig is quiet to the first and second tubular elements are both made of one and the same copper-based metal alloy, containing more than 98 wt% of copper.
De Luca discloses that prior art crystallizer have a base body made of steel, grooves filled with disposable material, and a surface covered with a thin electrically conductive layer such as copper (p.1 line 28 - p.2 line 7).  De Luca’s invention provides that the base body is made of copper or its alloys, 
Yano et al teaches Cu-Cr-Zr based alloys being favorable for use as continuous casting molds (paragraph [0003]).  Yano et al teaches a composition including 0.3 mass% to less than 0.5 mass% Cr, 0.01 mass % to 0.15 mass % of Zr, and a balance of Cu and inevitable impurities (paragraph [0009]).  Note the exemplary compositions in Table 1, each having a sum of Cr, Zr, and other elements to be less than 2%, therefore a balance of Cu would be more than 98%.  The particular composition enables the casting mold to have improved strength (hardness) and electrical conductivity during an subsequent aging treatment even when the mold is slowly cooled after a thermal spray treatment (paragraph [0008]).
	In view of the teachings of De Luca and Yano et al, it would have been obvious to one of ordinary skill in the art to use the same copper alloy for both the first and second tubular element, containing more than 98 wt% copper, such as the alloys disclosed in Yano et al, as De Luca teaches that both the inner base body and outer layer can be formed of copper or copper alloys (p.5 lines 10-20 and p.8 lines 18-19), and that Yano et al teaches Cu-Cr-Zr based alloys are favorable in terms of high-temperature strength, high-temperature elongation, and wear resistance for continuous casting mold materials (paragraph [0003]), the particular compositions providing improved strength and electrical conductivity during an aging treatment even after being thermally sprayed.

Regarding claim 11, the combination of Roehrig as modified by Imasaki et al, De Luca, and Tsnii discloses that the first and second tubular elements are made of two different metal alloys (Roehrig, copper tube and steel supporting shell).
The combination is quiet to the copper-based metal alloy containing more than 98 wt% of copper.

	In view of the teachings of Yano et al, it would have been obvious to one of ordinary skill in the art to use a copper alloy containing more than 98 wt% copper, such as the alloys disclosed in Yano et al, as Yano et al teaches Cu-Cr-Zr based alloys are favorable in terms of high-temperature strength, high-temperature elongation, and wear resistance for continuous casting mold materials (paragraph [0003]) and the particular compositions enable improved strength and electrical conductivity during an aging treatment even after being thermally sprayed.

Response to Arguments
Applicant's arguments filed 4/07/21 have been fully considered but they are not persuasive.
Claim 7 has been amended to specify that at least some of the one or more radially opened grooves are either left empty or have received (some or all) reinforcing bars, and the ratio between the size of the second radial thickness and that of the first radial thickness ranges between 0.75 and 1.2.  Applicant alleges that solely in this manner, it has been surprisingly found, that the one or more radially opened grooves are not filled by the metal material but are instead closed radially so as to form one or more of the desired conduits.
See rejection of claim 7 above for the teachings of Roehrig, Imasaki et al, De Luca, and Tsnii.

Note that De Luca discloses, by way of example only, exemplary radial wall thicknesses of the base body (p.8, thickness comprised between 15 mm and 40 mm) and an external layer (p.8, thickness comprised between 3 mm and 10 mm).  The thickness of the external layer is evaluated depending on the working pressure of the cooling liquid (p.8 lines 4-12).  De Luca further recognizes that the base body can have any desired thickness whatsoever (p.5 lines 1-7) and that depending on the sizes and the shape of the finished crystallizer, the types of metal to be cast and the product to be obtained etc., it is possible to choose the thickness of the base body most suitable for specific requirements (p.5 lines 1-15).  As discussed above, note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(I).
	Applicant argues that one of ordinary skill in the art would not expect the combination of Roehrig and Imasaki to be feasible because of the presence of supporting ribs in the cooling ducts disclosed by Roehrig.  Applicant argues that joining the two tubular elements in this manner would cause the supporting ribs to be drawn into the thickness of the lateral wall of the outer pipe and break it, and that one of ordinary skill in the art would not contemplate removing the supporting ribs because doing so would render the tube taught by Roehrig inoperative for its intended purpose because it would no longer be possible to have cooling channels therein.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  MPEP 2145(III).  The combined teaches suggest to those of ordinary skill in the art to substitute the attachment method of Roehrig (securing devices such as dovetail, T-profile, positive/non-positive securing devices, soldering, adhesively joining, etc) with the cladding method of Imasaki et al.  Note that the shown connecting ribs that applicant refers to, are directed to the dovetail type securing device, where Roehrig discloses alternative options such as non-positive securing devices, including soldering or adhesively joining.  Furthermore, applicant has not provided evidence that connecting ribs with the dovetails of Roehrig would be expected to break, as it would depend on factors such as the amount of pressure during the drawing process, the width of the connecting rib, the amount of deformation, the compressive strength of the materials, etc.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  MPEP 2145(I).  

There is no evidence that the lead would be smeared inside the metal of the two pipes during the joining step.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  MPEP 2145(I). Tsnii teaches a process of joining a copper plate and a steel plate, and filling grooves between the plates with lead bodies.  A high pressure explosive welding process is used to join the copper plate to the steel plate.  Tsnii does not disclose any smearing of the lead bodies during the joining process, even though a high pressure is applied between the plates so as to join them.
Applicant argues that the grooves of Tsnii are not empty, and that lead, which is a low melting point material, cannot constitute a reinforcing bar.
	The lead bodies of Tsnii are construed as meeting the claimed reinforcing bar as the lead bodies would prevent the metal from one plate from filling into the other plate during the high pressure welding step.  Applicant does not preclude the use of lead as the reinforcing bodies, nor does the claim require the reinforcing bodies to remain within the crystallizer during use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner




/KEVIN E YOON/Primary Examiner, Art Unit 1735